Opinions of the United
1998 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-7-1998

Gallo v. City of Philadelphia
Precedential or Non-Precedential:

Docket 98-1071,98-1238




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1998

Recommended Citation
"Gallo v. City of Philadelphia" (1998). 1998 Decisions. Paper 275.
http://digitalcommons.law.villanova.edu/thirdcircuit_1998/275


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1998 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed December 7, 1998

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

Nos. 98-1071 and 98-1238

JAMES J. GALLO, JR.;
ROSE MARIA GALLO,

       Appellants

v.

CITY OF PHILADELPHIA; RENALD PELSZYNSKI, LT.,
individually and in his official capacity; JOSEPH RIZZO,
individually; MITCHELL S. GOLDBERG, individually;
GERALD J. KUFTA, individually; KUFTA ASSOCIATES;
COZEN & O'CONNOR; PENNSYLVANIA LUMBERMEN'S
MUTUAL INSURANCE COMPANY; *THOMAS J. ROONEY,
in his individual capacity; WILLIAM J. CAMPBELL, in his
individual capacity

       *Amended per Clerk's 4/7/98 order

On Appeal from the United States District Court
for the Eastern District of Pennsylvania
(D.C. Civ. No. 96-03909)

Argued October 8, 1998

BEFORE: GREENBERG, NYGAARD, and NOONAN,*
Circuit Judges



_________________________________________________________________

*Honorable John T. Noonan, Jr., Senior Judge of the United States Court
of Appeals for the Ninth Circuit, sitting by designation.
ORDER AMENDING OPINION

It is ordered that the slip opinion in the above case, filed
on November 23, 1998, be amended as follows:

       Insert the words "in cases against public officials" after
       "prosecution" and before "will" on the fourth line of
       page 16 of the opinion.

       By the Court,

        /s/ Morton I. Greenberg

         Circuit Judge

DATED: 7 December 1998

A True Copy:
Teste:

       Clerk of the United States Court of Appeals
       for the Third Circuit

                                  2